     Case 2:16-cv-05674 Document 66 Filed 08/26/21 Page 1 of 3 PageID #: 49



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

MORGAN MARIE MULLINS,

      Movant,

v.                                         Civil Action No. 2:16-05674
                                           Criminal No. 2:12-00138-1

UNITED STATES OF AMERICA,

      Respondent.

                       MEMORANDUM OPINION AND ORDER

      By Standing Order, this action was referred to United

States Magistrate Judge Dwane L. Tinsley for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).       Magistrate Judge Tinsley submitted to

the court his Proposed Findings and Recommendation (“PF&R”) on

September 30, 2020, in which he recommended that the court lift

the stay previously imposed and return this case to the court’s

active docket, deny defendant’s Emergency Motion to Correct

Sentence under 28 U.S.C. § 2255, and dismiss this civil action

from the docket of the court.         (ECF No. 101.)

      In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file objections to Magistrate Judge Tinsley’s

Proposed Findings and Recommendation.          The failure of any party

to file such objections within the time allowed constitutes a
   Case 2:16-cv-05674 Document 66 Filed 08/26/21 Page 2 of 3 PageID #: 50



waiver of such party’s right to a de novo review by this court.

Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989).           Neither

party filed any objections to the PF&R within the required time

period.    Accordingly, the court adopts the Findings and

Recommendation of Magistrate Judge Tinsley as follows:

     1. The stay imposed by previous order of the court (ECF No.

          58) is lifted and this matter is reinstated to the

          court’s active docket;

     2. Defendant’s Emergency Motion to Correct Sentence under

          28 U.S.C. § 2255 (ECF No. 42) is DENIED; and

     3. The Clerk is directed to remove this case from the

          court’s active docket.

     Additionally, the court has considered whether to grant a

certificate of appealability.       See 28 U.S.C. § 2253(c).       A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”           28 U.S.C.

§ 2253(c)(2).    The standard is satisfied only upon a showing

that reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).     The court concludes that the governing


                                     2
   Case 2:16-cv-05674 Document 66 Filed 08/26/21 Page 3 of 3 PageID #: 51



standard is not satisfied in this instance.              Accordingly, the

court DENIES a certificate of appealability.

     The Clerk is further directed to send a copy of this

Memorandum Opinion and Order to counsel of record and any

unrepresented parties.

     IT IS SO ORDERED this 26th day of August, 2021.

                                  ENTER:


                                   David A. Faber
                                   Senior United States District Judge




                                     3
